                      UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA

NORTH CAROLINA STATE CONFERENCE
OF THE NAACP, et al
           v.                                                         Case Number: 1:18CV1034
ROY A. COOPER, III, et al

                                             NOTICE
                                             ______
        TAKE NOTICE that a BENCH TRIAL has been tentatively SET in the above-referenced
case for the January 3, 2022 MASTER CALENDAR TERM. Said term shall begin on January
3, 2022 at a place to be determined at a later date and will continue until all the cases on the
calendar have been tried. Cases will not necessarily be called trial in the order in which they
will appear on the calendar.

       PLACE:                  TO BE DETERMINED AT A LATER DATE.
       DATE & TIME:            January 3, 2022 at 9:30 a.m.
       PROCEEDING:             Bench Trial

       *Counsel will be notified of a date certain for trial closer to the start of the term.

        A settlement conference in the above-referenced case will be set for a date at least two
weeks before the commencement of the Master Calendar term. Counsel are directed to bring their
clients and a representative from the corporations to the settlement conference.

       The parties shall comply in all respects with Fed. R. Civ. P. 26(a)(3) regarding final pretrial
disclosure, including the time requirements set out therein. Unless the court orders otherwise,
pretrial disclosures must be made no later than December 3, 2021. Motions in limine must
be filed no later than December 10, 2021. Any objections to pretrial disclosures and
responses to motions in limine must be served and promptly filed no later than December
17, 2021.

       Each party shall file a trial brief, along with proposed findings of fact and conclusions
of law no later than December 13, 2021. An electronic Word version of the findings of fact and
conclusions of law shall be emailed to the assigned district judge’s ECF mailbox.

John S. Brubaker, Clerk

By:    /s/ Debbie Blay

Date: 3/23/2021

TO:    ALL COUNSEL AND/OR PARTIES OF RECORD




      Case 1:18-cv-01034-LCB-LPA Document 158 Filed 03/23/21 Page 1 of 1
